Electronically Filed
                                                       Supreme Court
                                                       SCAP-12-0000018
                                                       16-JUL-2013
                                                       02:08 PM



                           SCAP-12-0000018


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                    LIBERTY DIALYSIS-HAWAII, LLC,

                a Delaware limited liability company,

            Petitioner/Appellant-Appellant/Cross-Appellee,


                                 vs.


                        RAINBOW DIALYSIS, LLC,

                a Delaware limited liability company,

            Respondent/Appellee-Appellee/Cross-Appellant,


                                 and


          STATE HEALTH PLANNING & DEVELOPMENT AGENCY,
             DEPARTMENT OF HEALTH, STATE OF HAWAI'I,
        an administrative agency of the State of Hawai'i,
                  Respondent/Appellee-Appellee.


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT

            (CAAP-12-0000018; CIV. NO. 11-1-0532-03)


             ORDER DENYING MOTION FOR RECONSIDERATION

      (By: Recktenwald, C.J., Nakayama, and McKenna, JJ.,

    with Acoba, J., dissenting, with whom Pollack, J., joins)


            Upon consideration of Petitioner/Appellant-Appellant/


Cross-Appellee Liberty Dialysis-Hawaii, LLC’s motion for


reconsideration filed on July 8, 2013, and the records and files


herein, 

          IT IS HEREBY ORDERED that the motion is denied.

          DATED:   Honolulu, Hawai'i, July 16, 2013.

Michael L. Lam, Lisa K.      /s/ Mark E. Recktenwald

Johnson, Daniel P. Collins,

and Allison B. Stein for     /s/ Paula A. Nakayama

petitioner/appellant­
appellant/cross-appellee     /s/ Sabrina S. McKenna





                              DISSENT


          Based on the concurring and dissenting opinion filed


herein on June 27, 2013, I would respectfully grant the motion


for reconsideration.


                               /s/ Simeon R. Acoba, Jr.


                               /s/ Richard W. Pollack





                                -2­